 


110 HR 6751 IH: Gulf Coast Multifamily and Assisted Housing Recovery Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6751 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Melancon (for himself, Mr. Taylor, and Mr. Jefferson) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To provide additional funds for affordable housing for low-income seniors, disabled persons, and others who lost their homes as a result of Hurricanes Katrina and Rita. 
 
 
1.Short titleThis Act may be cited as the Gulf Coast Multifamily and Assisted Housing Recovery Act. 
2.Additional support for housing low-income elderly personsSection 202 of the Housing Act of 1959 (12 U.S.C. 1701q) is amended by adding at the end the following: 
 
(n)Additional support for low-income elderly persons displaced by Hurricanes Katrina and Rita 
(1)In generalIn addition to any amounts authorized under subsection (m), for fiscal year 2009 there is authorized to be appropriated $125,000,000 to the Secretary to provide assistance pursuant to this section to private nonprofit organizations and consumer cooperatives to expand the supply of supportive housing for low-income elderly persons— 
(A)who on August 28, 2005, for Hurricane Katrina and September 24, 2005, for Hurricane Rita, were residents in a designated disaster area; 
(B)whose primary residence— 
(i)was significantly damaged by Hurricane Katrina or Hurricane Rita or by flooding resulting from Hurricane Katrina or Hurricane Rita; or 
(ii)is uninhabitable as a result of damage or flooding resulting from Hurricane Katrina or Hurricane Rita, including uninhabitability resulting from lack of electricity, water, or other services due to such damage or flooding; and 
(C)who cannot, in the discretion of the Secretary, afford to rebuild such residence. 
(2)Allocation of fundsOf the amounts authorized to be appropriated under paragraph (1), the Secretary shall allocate— 
(A)$55,000,000 to the State of Louisiana; 
(B)$50,000,000 to the State of Mississippi; and 
(C)$20,000,000 to the State of Alabama. 
(3)DefinitionAs used in this subsection, the term designated disaster area means any area in the States of Alabama, Mississippi, and Louisiana that was the subject of a disaster declaration by the President under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricanes Katrina and Rita of 2005.. 
3.Additional support for low-income persons with disabilitiesSection 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013) is amended by adding at the end the following: 
 
(o)Additional support for low-income persons with disabilities displaced by Hurricanes Katrina and Rita 
(1)In generalIn addition to any amounts authorized under subsection (m), for fiscal year 2009 there is authorized to be appropriated $75,000,000 to the Secretary to provide assistance pursuant to this section to private, nonprofit organizations to expand the supply of supportive housing for persons with disabilities— 
(A)who on August 28, 2005, for Hurricane Katrina and September 24, 2005, for Hurricane Rita, were residents in a designated disaster area; 
(B)whose primary residence— 
(i)was significantly damaged by Hurricane Katrina or Hurricane Rita or by flooding resulting from Hurricane Katrina or Hurricane Rita; or 
(ii)is uninhabitable as a result of damage or flooding resulting from Hurricane Katrina or Hurricane Rita, including uninhabitability resulting from lack of electricity, water, or other services due to such damage or flooding; and 
(C)who cannot, in the discretion of the Secretary, afford to rebuild such residence. 
(2)Allocation of fundsOf the amounts authorized to be appropriated under paragraph (1), the Secretary shall allocate— 
(A)$35,000,000 to the State of Louisiana; 
(B)$25,000,000 to the State of Mississippi; and 
(C)$15,000,000 to the State of Alabama. 
(3)DefinitionAs used in this subsection, the term designated disaster area means any area in the States of Alabama, Mississippi, and Louisiana that was the subject of a disaster declaration by the President under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricanes Katrina and Rita of 2005.. 
4.Targeted housing support for low-income elderly persons in New Orleans and St. Bernard ParishThere is authorized to be appropriated for the redevelopment (rebuilding or replacement) of housing authorized under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) which was damaged or destroyed as a result of Hurricane Katrina of 2005— 
(1)$2,500,000 to the City of New Orleans; and 
(2)$1,500,000 to the Parish of St. Bernard. 
5.Use of budget-based rent increases for section 202 and 811 projects in a designated disaster area 
(a)Section 202Section 202 of the Housing Act of 1959 (12 U.S.C. 1701q), as amended by section 2 of this Act, is further amended by adding at the end the following: 
 
(o)Approval of rent increases 
(1)In generalThe Secretary shall annually adjust the rent levels on a budget-based basis of eligible projects to support the increased cost of operating or rehabilitating such projects. 
(2)ConditionsRent adjustments pursuant to this section shall— 
(A)be subject to adjustment by the Secretary based on differences between estimated and actual costs of operating or rehabilitating such projects; and 
(B)not exceed the rent for comparable unassisted units in the area. 
(3)DefinitionsAs used in this section— 
(A)the term eligible project means a project that is— 
(i)assisted under subsection (c)(2); and 
(ii)located in a designated disaster area; and 
(B)the term designated disaster area means any area in the States of Alabama, Mississippi, and Louisiana that was the subject of a disaster declaration by the President under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricanes Katrina and Rita of 2005.. 
(b)Section 811Section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), as amended by section 3 of this Act, is further amended by adding at the end the following: 
 
(p)Approval of rent increases 
(1)In generalThe Secretary shall annually adjust the rent levels on a budget-based basis of eligible projects to support the increased cost of operating or rehabilitating such projects. 
(2)ConditionsRent adjustments pursuant to this section shall— 
(A)be subject to adjustment by the Secretary based on differences between estimated and actual costs of operating or rehabilitating such projects; and 
(B)not exceed the rent for comparable unassisted units in the area. 
(3)DefinitionsAs used in this section— 
(A)the term eligible project means a project that is— 
(i)assisted under subsection (d)(2); and 
(ii)located in a designated disaster area; and 
(B)the term designated disaster area means any area in the States of Alabama, Mississippi, and Louisiana that was the subject of a disaster declaration by the President under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricanes Katrina and Rita of 2005.. 
6.Preservation and provision of project-based housing for affordable housing units damaged or destroyed by Hurricanes Katrina or Rita 
(a)Report on terminated project-based contracts in designated disaster areaNot later than 45 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall provide a report to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives detailing— 
(1)information on the number of project-based assistance contracts and units which were terminated in the designated disaster area after September 30, 2005; 
(2)information on the specific developer, project name, location, number of units, and project description for each project-based assistance contract which was terminated in the designated disaster area after September 2005; and 
(3)such additional information as the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives shall reasonably require. 
(b)Tolling of contract term 
(1)In generalNotwithstanding any other provision of law, a project-based assistance payments contract for a covered assisted multifamily housing project shall not expire or be terminated because of the damage or destruction of dwelling units in the project as a result of Hurricane Katrina or Hurricane Rita. 
(2)Expiration dateThe expiration date of the contract for a covered assisted multifamily housing project described under paragraph (1) shall be deemed to be the later of— 
(A)the date specified in the contract; or 
(B)the date that is not less than 3 months after the dwelling units in such project, or in a replacement project, are first made habitable. 
(c)Owner proposals for reuse or resiting of affordable unitsPursuant to section 215 of title II of division K of Public Law 110–161 (121 Stat. 2433), the Secretary of Housing and Urban Development shall, not later than October 1, 2009, promptly review and approve— 
(1)any feasible proposal made by the owner of a covered assisted multifamily housing project submitted to the Secretary that provides for the rehabilitation of such project and the resumption of use of the project-based assistance under the contract for such project; or 
(2)the transfer, subject to the conditions established under section 215(b) of title II of division K of Public Law 110–161, of the contract for such covered assisted multifamily housing project, or in the case of a covered assisted multifamily housing project with an interest reduction payments contract, of the remaining budget authority under the contract, to a receiving project or projects. 
(d)DefinitionsFor purposes of this section— 
(1)the term covered assisted multifamily housing project means housing that— 
(A)meets one of the conditions established in section 215(c)(2) of title II of division K of Public Law 110–161; 
(B)was damaged or destroyed by Hurricane Katrina or Hurricane Rita of 2005; and 
(C)is located in an area in the States of Alabama, Mississippi, and Louisiana that was the subject of a disaster declaration by the President under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricane Katrina or Hurricane Rita of 2005; 
(2)the term designated disaster area means any area in the States of Alabama, Mississippi, and Louisiana that was the subject of a disaster declaration by the President under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in response to Hurricanes Katrina and Rita of 2005; 
(3)the term project-based assistance has the same meaning as in section 215(c)(3) of title II of division K of Public Law 110–161; and 
(4)the term receiving project or projects has the same meaning as in section 215(c)(4) of title II of division K of Public Law 110–161. 
7.Housing disaster planNot later than 90 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall— 
(1)develop a written disaster response plan for federally assisted properties, including for properties that receive assistance pursuant to— 
(A)section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); and 
(B)section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013); and 
(2)submit such plan to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives. 
 
